Merrick, O. J.,
«dissenting. The testator has three modes of compensating the executor.
Ho may give him a legacy, in which case the executor will receive no commissions. O. O. 1679. He may make him simply executor, and then he will receive only commissions of two and a half per cent, on the estimated value of the object which he has had in bis possession and on the sums put into his hands for paying legacies and other charges. O. O. 1677.
The testator may give the executor the seizin or detainer of his estate. In this last ease the executor is entitled, for his trouble and care, to a commission of two and a half per cent, on the whole amount of the inventory, making a deduction for what is not productive and what is due by insolvent debtors. C. '0. 1676.
The testator is presumed to have known the law, and it strikes me that we ought to suppose he used the term “detainer” with reference to. its legal signification, and in order to confer a power upon the executor to protect the entire estate, the interest in the partnership, as well as the individual property, and also to fix a standard by which the executor should be rewarded, and which should he sufficiently liberal to secure his services.
I am, therefore, inclined to think that the executor is entitled to commissions upon one-half of the partnership property.
Lea, J., concurred in this opinion.